NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                             JUN 02 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

KULWANT KAUR; et al.,                            No. 12-71522

              Petitioners,                       Agency Nos.        A075-304-539
                                                                    A075-304-540
 v.                                                                 A075-304-541

LORETTA E. LYNCH, Attorney General,
                                                 MEMORANDUM*
              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 11, 2015**
                              San Francisco, California

Before: PAEZ and CLIFTON, Circuit Judges and KOBAYASHI,*** District Judge.

      Kulwant Kaur, Manpreet Kaur, and Gurpreet Singh petition for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing their appeal of the



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Leslie E. Kobayashi, District Judge for the U.S.
District Court for the District of Hawaii, sitting by designation.
Immigration Judge’s (“IJ”) decision to reopen removal proceedings and terminate

their grant of asylum on the basis of fraud. We have jurisdiction under 8 U.S.C. §

1252(a)(1). For the following reasons, we deny the petition for review.

      1. The IJ did not abuse her discretion in granting the Department of

Homeland Security’s (“DHS”) motion to reopen removal proceedings. See

Valeriano v. Gonzales, 474 F.3d 669, 672 (9th Cir. 2007). The DHS submitted

with its motion an affidavit from a United States Citizenship and Immigration

Services (“USCIS”) officer who had reviewed Petitioners’ immigration documents

and interviewed Petitioners’ family and neighbors. From this investigation, the

officer concluded that Petitioner Kulwant Kaur (“Kaur”) had falsely asserted in her

1997 asylum application that her husband was missing in India when, in fact, he

was residing in the United States and even attended her 1998 asylum hearing.

Because Petitioners’ asylum claim was predicated on Kaur’s husband’s

disappearance, the IJ did not err in finding that the officer’s affidavit demonstrated

a likelihood of success on the merits. See Matter of A-N- & R-M-N-, 22 I. & N.

Dec. 953, 955-56 (B.I.A. 1999).

      2. Substantial evidence supported the IJ’s decision to terminate Petitioners’

grant of asylum. See 8 U.S.C. § 1252(b)(4)(B). The DHS established by a

preponderance of the evidence that Petitioners’ grant of asylum had been obtained


                                          2
through fraud. See 8 C.F.R. § 1208.24(a)(1), (f). The IJ did not err in crediting the

USCIS officer’s testimony nor in drawing a negative inference from Petitioners’

failure to testify.

       DENIED.




                                          3